DETAILED ACTION
This is the First Office Action on the Merits based on the 17/065,771 application filed on 10/08/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 1, “the speed” should be corrected to ---a speed---
On line 3, “each image sensor” should be corrected to ---each of the plurality of imagine sensors---
On line 6, “the image sensors” should be corrected to ---the plurality of image sensors—
On line 7, “the image sensors” should be corrected to ---the plurality of image sensors—
On line 8, “a user” should be corrected to ---the user---
Claim 6 is objected to because of the following informalities:  
On line 5, “each image sensor” should be corrected to ---each of the plurality of imagine sensors---
On line 5, “a user” should be corrected to ---the user—
On line 8, “the image sensors” should be corrected to ---the plurality of image sensors—
On line 9, “the image sensors” should be corrected to ---the plurality of image sensors—
On line 10, “a user” should be corrected to ---the user---
Claim 8 is objected to because of the following informalities:  
On lines 1-2, “the image sensors” should be corrected to ---the plurality of image sensors—
Claim 11 is objected to because of the following informalities:  
On line 3, “the image sensors” should be corrected to –the pair of image sensors---
On line 5, “a user” should be corrected to ---the user---
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "substantially" on line 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.
Regarding claim 10, the term "substantially" on line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language.

Allowable Subject Matter
Claims 1-2, 4-9, and 11-15 are allowed. Some of the claims contain claim objections, see above. Claims 3 and 10 are rejected under 35 USC 112(b), but would be allowable after removing “substantially” from the claim language. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or disclose a speed control system for a treadmill in combination with all the structural and functional limitations and further comprising a pair of image sensors configured to take an image of a user on a treadmill, a controller configured to control the speed of the belt of the treadmill, the controller receives the images taken by the image sensors, rectifies the image, compares the images to form a disparity map, determine the distance of the user on the treadmill relative to the treadmill and calculating velocity and acceleration of the treadmill based on the determined distance of the  user.
The closest prior art of record includes Wei et al (US 10,953,281), Farnet (US 5,368,532), and Aragones et al (US 10,420,982).
Wei et al teaches a treadmill, control method and detection module of the same. Specifically, Wei et al teaches an light emitter (140) and a light sensor (142) positioned on the treadmill, the light sensor, which can be an image sensor, detects the position and speed of the user according to the reflected light from the user. If the user is outside of the “running zone” the speed of the treadmill is adjusted. Wei et al fails to specifically disclose that the images captured by the image sensor are used to create a disparity map, among other limitations. 
Farnet teaches a treadmill having an automatic speed control system, specifically, Farnet has an acceleration sensor (50) and a deceleration sensor (52) in the form of pressure sensors positioned below the running deck, a controller for controlling the speed of the belt based on the information obtained by the pressure sensors. Farnet fails to disclose pair of image sensors, and images used to create a disparity map, among other limitations. 
Aragones et al discloses a fitness training system having at least one camera (126), wherein the system can process the images taken, using disparity mapping techniques to determine the location of body parts of the user (see column 10 lines 55-65). Aragones et al fails to disclose a treadmill and a method of controlling a treadmill using the disparity map. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784